Exhibit 10.7

 

REXNORD CORPORATION

SPECIAL SIGNING BONUS PLAN

DATED:  JULY 21, 2006

This document sets forth the terms of the Special Signing Bonus Plan (the
“Plan”) of Rexnord Corporation (and any successor to such corporation, the
“Company”).

1.             Operation of the Plan

1.1          Participation.  Only the Persons (as defined in Exhibit A hereto)
who are employees, consultants or directors of, or who are otherwise providing
services to, the Company or one of its Subsidiaries (as such term is defined in
Exhibit A hereto) and are listed in Exhibit B hereto (each, a “Participant”) are
eligible to receive a bonus (a “Bonus”) under the Plan.

 

1.2          Bonus Amount.  The amount of each Participant’s Bonus under the
Plan shall be communicated to the Participant in a “Plan Participation Letter,”
which may contain terms and conditions on the payment of a Bonus under the Plan
in addition to those set forth herein.

 

1.3          Award Payment and Timing.  A Participant’s Bonus will be paid by
the Company to the Participant in cash upon or as soon as administratively
practicable following the earliest to occur of (i) the payment date specified in
the Participant’s Plan Participation Letter, (ii) a Change in Control (as
defined in Exhibit A hereto) or (iii) the Participant’s Separation From Service
(as defined in Exhibit A hereto), whenever it may occur (the earliest of such
dates to occur is referred to herein as the “Payment Date”); provided, however,
that in no event shall the Bonus be paid later than the 30th day following the
Payment Date.

2.             Other Rules

2.1          Administration.  The Board of Directors of the Company (the
“Board”) shall administer the Plan.  The Board shall have the authority to
construe and interpret the Plan and any agreement, Plan Participation Letter or
other document relating to the Plan.  All actions taken and all interpretations
and determinations made by the Board in respect of the Plan shall be made in the
Board’s sole discretion, shall be conclusive and binding on all persons and
shall be given the maximum deference permitted by law.

2.2          No Assignment.  The rights, if any, of a Participant or any other
person to any Bonus payment or other benefits under the Plan may not be
assigned, transferred, pledged, or encumbered except by will or the laws of
descent or distribution.  The Company may, without the consent of Participants,
assign its obligations under the Plan to any of its Subsidiaries or other
Affiliates (as defined in Exhibit A hereto) or to any successor to all or
substantially all of the its assets or otherwise in connection with a Change in
Control.

2.3          Withholding.  All payments made under the Plan will be subject to
required income, employment and other tax withholdings and any other authorized
deductions.

2.4          Amendment; Section 409A.  The Company reserves the right to amend
and/or terminate the Plan at any time and in any manner, with or without notice;
provided, however, that the written consent of a Participant will be required to
the extent such amendment or termination adversely affects the Participant’s
rights under the Plan.  No

 

1

--------------------------------------------------------------------------------


 

amendment shall be binding upon the Company unless approved by the Company and
set forth in writing.  Without limiting the foregoing, the Plan is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Company reserves the right to make any amendments to the Plan
consistent with Participants’ rights hereunder to the extent it deems necessary
or advisable to so comply.

2.5          No Fiduciary Relationship.  Nothing contained in the Plan and no
action taken pursuant to the provisions of the Plan shall create or be construed
as creating a trust or any kind of fiduciary relationship between the Company or
any of its Subsidiaries or other Affiliates, on one hand, and any Participant or
any other person, on the other hand.

2.6          No Right to Continued Employment.  Nothing contained in the Plan or
any related document constitutes an employment or service commitment by the
Company or any of its Subsidiaries or other Affiliates, affects an employee’s
status as an employee at will, confers upon any Participant any right to remain
employed by or in service to the Company or any of its Subsidiaries or other
Affiliates, interferes in any way with the right of the Company or any of its
Subsidiaries or other Affiliates to terminate a Participant’s employment or
service or to change the Participant’s compensation or other terms of employment
or service at any time (except as otherwise provided in an employment or
consulting agreement between the Company and a Participant).  The Plan provides
for a one-time payment for each Participant, and it is not anticipated that any
Participant will be eligible for any future bonus under the Plan.

2.7          Governing Law.  The Plan, and any and all documents evidencing the
Bonuses (including, without limitation, any Plan Participation Letter) and all
other related documents, shall be governed by and construed in accordance with
the domestic laws of the state of New York without regard to conflicts of laws
principles thereof that would cause the application of the laws of any
jurisdiction other than the state of New York.

2.8          Arbitration; Waiver of Trial.  Any dispute or controversy arising
under, out of, or in connection with or in relation to the Plan or a Plan
Participation Letter shall be finally determined and settled by arbitration in
New York, New York in accordance with the Commercial Rules of the American
Arbitration Association, and judgment upon the award may be entered in any court
having jurisdiction.  Within 20 days of the conclusion of the arbitration
hearing, the arbitrator shall prepare written findings of fact and conclusions
of law.  It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and non-appealable; provided, however, that the
arbitrator shall not be empowered to award punitive damages against any party to
such arbitration.  To the extent permitted by law, the arbitrator’s fees and
expenses will be borne equally by each party.  In the event that an action is
brought to enforce the provisions of the Plan or a Plan Participation Letter
pursuant to this Section 2.8, each party to such action shall pay its own
attorney’s fees and expenses regardless of whether in the opinion of the court
or arbitrator deciding such action there is a prevailing party.  THE COMPANY AND
THE PARTICIPANTS EXPRESSLY WAIVE ALL RIGHT TO A TRIAL, INCLUDING, WITHOUT
LIMITATION, TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THE PLAN OR A PLAN PARTICIPATION LETTER.

2.9          Notices.  All notices, requests, consents and other communications
hereunder to the Company or any Participant shall be deemed to be sufficient if
contained in a written instrument and shall be deemed to have been duly given
when delivered in person, by telecopy, by nationally-recognized overnight
courier, or by first class registered or certified

 

2

--------------------------------------------------------------------------------


 

mail, postage prepaid, addressed to such party at the address set forth below or
such other address as may hereafter be designated in writing by the addressee to
the addressor:

(i)            if to the Company, to:

Rexnord Corporation
4701 Greenfield Avenue
Milwaukee, WI 53214
Attention:  Patty Whaley

with copies to:

Rexnord Corporation
c/o Apollo Management, L.P.
9 West 57th Street, 43rd Floor
New York, NY  10016
Fax:  (212) 515-3288
Attention:  Steven Martinez

and

Rexnord Corporation
c/o Apollo Management, L.P.
10250 Constellation Blvd., Suite 2900
Los Angeles, CA  90067
Fax:  (310) 843-1933
Attention:  Larry Berg

and

O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, NY  10036
Fax:  (212) 326-2061
Attention:  John M. Scott, Esq.

(ii)           if to a Participant, to the Participant’s home address on file
with the Company.

2.10        Severability.  If it is determined that any provision of the Plan or
a Plan Participation Letter, or any action pursuant thereto, is illegal or
unenforceable for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan and/or Plan Participation Letter, the Plan and Plan
Participation Letter shall be construed and enforced as if the illegal or
invalid provisions had not been included, and the illegal or invalid action
shall be null and void.

2.11        Other Company Compensation or Benefit Programs.  A Bonus received by
a Participant under the Plan shall not be deemed a part of the Participant’s
compensation for purposes of the determination of benefits under any other
employee welfare or benefit plans or arrangements, if any, provided by the
Company or any of its Subsidiaries or other Affiliates, except where the Company
expressly otherwise provides or authorizes in writing. 

 

3

--------------------------------------------------------------------------------


 

Bonuses under the Plan may be made in addition to or in combination with grants,
awards or commitments under any other plans or arrangements of the Company or
any of its Subsidiaries or other Affiliates.

2.12        Section Headings.  Section headings are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of the Plan.

2.13        Effective Date.  The Plan is adopted by the Company effective as of
July 21, 2006.

 

4

--------------------------------------------------------------------------------


 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Rexnord Corporation on July 21, 2006.

Executed on this 21st day of July, 2006

 

REXNORD CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas J. Jansen

 

 

 

 

Name:

Thomas J. Jansen

 

 

 

 

Its:

Executive Vice President and
Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A
REXNORD CORPORATION SPECIAL SIGNING BONUS PLAN

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

A.1                             “Affiliate” means, with respect to any Person
(as defined below), any other Person that, directly or indirectly, controls, is
controlled by, or is under common control with, such Person, through one or more
intermediaries or otherwise.  For purposes of this definition, “control” means,
when used with respect to any Person, the power to direct the management and
policies of such Person, directly or indirectly, through the ownership of voting
securities, by contract or otherwise.

A.2          “Change in Control” means:

(a)                                  Approval by stockholders of the Company
(or, if no stockholder approval is required, by the Board of Directors of the
Company alone) of the complete dissolution or liquidation of the Company, other
than in the context of a Business Combination (as defined below) that does not
constitute a Change in Control under paragraph (c) below;

(b)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this paragraph (b), the following
acquisitions shall not constitute a Change in Control; (A) any acquisition
directly from the Company or any of its Subsidiaries, (B) any acquisition by the
Company or any of its Subsidiaries, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Affiliates or a successor, (D) any acquisition by any entity pursuant to a
Business Combination, (E) any acquisition by a Person who is the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
50% or more of the Outstanding Company Common Stock and/or the Outstanding
Company Voting Securities on the Effective Date (or an Affiliate, heir or
descendant of such Person) or (F) any acquisition by Apollo Management VI, L.P.,
a Delaware limited partnership, or one of its Affiliated investment funds; or

(c)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company (a “Subsidiary”), a sale or other disposition of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole, or the acquisition of assets or stock of another entity by the Company
or any of its Subsidiaries (each, a “Business Combination”), in each case
unless, following such Business Combination, (1) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting

 

6

--------------------------------------------------------------------------------


 

                                                power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets directly or
through one or more subsidiaries (a “Parent”)), and (2) no Person (excluding any
individual or entity described in clauses (C), (E) or (F) of paragraph (b)
above) beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, more than 50% of the combined voting
power of the then-outstanding voting securities of such entity, except to the
extent that the ownership in excess of 50% existed prior to the Business
Combination;

provided, however, that an underwritten public offering of the securities of the
Company or any of its Subsidiaries shall in no event constitute a Change in
Control for purposes of the Plan, and provided, further, that no event or
transaction shall constitute a Change in Control for purposes of the Plan unless
such event or transaction is also a “change in control event” for purposes of
Section 409A of the Code and the published authorities promulgated thereunder.

A.3                             “Separation From Service” means the death,
retirement or other termination of a Participant’s employment or service with
the Company and its Subsidiaries (as such term is defined in the definition of
Change in Control); provided, however, that in no event shall a termination of a
Participant’s employment or service with the Company or any of its Subsidiaries
constitute a Separation From Service unless such termination of employment or
service is also a “separation from service” within the meaning of Section 409A
of the Code and the published authorities promulgated thereunder.

 

7

--------------------------------------------------------------------------------

 